Citation Nr: 0013333	
Decision Date: 05/19/00    Archive Date: 05/24/00

DOCKET NO.  97-15 762	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
residuals of cold exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Edward Walls, Associate Counsel



INTRODUCTION

The veteran served on active duty from February 1953 to 
February 1955 and from November 1990 to May 1991.  His appeal 
comes before the Board of Veterans' Appeals (Board) from a 
January 1997 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Phoenix, Arizona.

The veteran on his February 1997 VA Form 9 requested a 
hearing before a member of the Travel Board; however, he 
withdrew this request by February 2000 correspondence.

The veteran submitted medical evidence after his case had 
been certified to the Board.  He also submitted a written 
statement waiving consideration by the RO; thus, the Board 
will consider the new evidence on a de novo basis.  See 
38 C.F.R. § 20.1304(c) (1999).


FINDINGS OF FACT

1.  The RO denied the veteran's claim of entitlement to 
service connection for a foot condition in December 1965.  
The veteran did not initiate an appeal of the denial.

2.  A March 2000 letter from Cynthia C. Johnston, M.D., bears 
directly and substantially upon the specific matter under 
consideration, is neither cumulative nor redundant, and by 
itself or with evidence previously assembled is so 
significant it must be considered in order to decide fairly 
the merits of the claim.

3. The veteran's residuals of cold exposure are etiologically 
related to his period of active service.



CONCLUSIONS OF LAW

1.  The RO's December 1965 decision denying service 
connection for a foot condition is final.  38 U.S.C.A. 
§§ 5108, 7105 (West 1991); 38 C.F.R. § 20.1103 (1999).

2.  The evidence submitted since December 1965 is new and 
material; thus, the requirements to reopen the claim of 
entitlement to service connection for residuals of cold 
exposure have been met.  38 U.S.C.A. § 5108 (West 1991); 
38 C.F.R. § 3.156 (1999).

3.  The veteran's residuals of cold exposure were incurred 
during active service.  38 U.S.C.A. §§ 1110, 1131; 5107(a) 
(West 1991); 38 C.F.R. § 3.303 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The issue before the Board is whether the veteran has 
submitted new and material evidence to reopen his previously 
denied claim of entitlement to service connection for 
residuals of cold exposure.  The RO denied the veteran's 
initial claim in December 1965 on the basis that the evidence 
did not show that the veteran was treated for residuals of 
cold exposure during active service, and that his separation 
examination did not reflect that he had a foot condition.  
The RO considered the veteran's service medical records in 
making its decision.  It informed the veteran of the denial 
and of his appellate rights with respect to the denial 
through a letter of December 1965.  However, the veteran did 
not initiate an appeal of that decision.  The RO's December 
1965 decision is thus final.  38 U.S.C.A. §§ 5108, 7105 (West 
1991); 38 C.F.R. § 20.1103 (1999).

Once an RO decision becomes final under 38 U.S.C.A. 
§ 7105(c), absent submission of new and material evidence, 
the claim may not thereafter be reopened or readjudicated by 
the VA.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); Suttman v. 
Brown, 5 Vet.App. 127, 135 (1993).  New and material evidence 
means evidence not previously submitted to agency decision 
makers that bears directly and substantially upon the 
specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself and in 
connection with evidence previously assembled is so 
significant that it must be considered to decide fairly the 
merits of the claim.  38 C.F.R. § 3.156(a).

A three pronged analysis is used to determine whether 
evidence is "new and material" as defined by 38 C.F.R. 
§ 3.156(a).  First, it must be determined whether the newly 
presented evidence "bears directly and substantially upon 
the specific matter under consideration," i.e., whether it 
is probative of the issue at hand.  Secondly, the evidence 
must be shown to be actually "new," that is, not of record 
when the last final decision denying the claim was made, and 
finally, a determination must be made as to whether the 
evidence "is so significant that it must be considered in 
order to fairly decide the merits of the claim."  See Hodge 
v. West, 155 F.3d 1356, 1359 (Fed. Cir. 1998).  New evidence, 
submitted to reopen a claim, will be presumed credible solely 
for the purpose of determining whether the claim has been 
reopened.  Justus v. Principi, 3 Vet.App. 510, 513 (1992).  
If all three tests are satisfied, the claim must be reopened.  
Hodge, supra.  Upon reopening the claim, a determination must 
then be made as to whether, based upon all the evidence and 
presuming its credibility, the claim as reopened is well 
grounded pursuant to 38 U.S.C.A. § 5107(a).  If the claim is 
well grounded, the claim may then be evaluated on the merits 
after ensuring that the duty to assist pursuant to 
38 U.S.C.A. 5107(b) has been fulfilled.  See generally Elkins 
v. West, 12 Vet.App. 209 (1999); see generally Winters v. 
West, 12 Vet.App. 203 (1999).

Evidence associated with the claims file since December 1965 
includes treatment records from the Primus Clinic between 
August 1993 and July 1996; treatment records from the Thomas-
Davis Medical Centers between October 1986 and August 1996; a 
treatment record from St. Joseph's Hospital of April 1993; a 
September 1996 medical report from Stephen Szabo, M.D.; 
treatment records from the VA Medical Center Tucson between 
November 1996 and March 1997 and between May 1997 and August 
1997; various personnel records and correspondence from the 
veteran; and a March 2000 letter from Cynthia C. Johnston, 
M.D.  The only evidence bearing directly on the issue of cold 
exposure residuals is the September 1996 medical report from 
Dr. Szabo and the March 2000 letter from Dr. Johnston.  The 
rest of the evidence of record since December 1965 does not 
concern cold exposure residuals.  Dr. Szabo diagnosed 
decreased vibrations and cold feet and he specifically said 
that he was not "really sure why [the veteran] has cold 
feet."  This evidence, taken by itself, would not constitute 
new and material evidence sufficient to reopen the veteran's 
claim for service connection.  However, Dr. Johnston in March 
2000 stated that the veteran had been under her care since 
November 1996 and that he had ongoing symptoms of cold feet 
with parenthesis [sic] consistent with peripheral neuropathy.  
The veteran had told Dr. Johnston that he was exposed to 
excessive cold during his military service in Korea.  Dr. 
Johnston stated that the veteran did not have other medical 
conditions that might predispose him to peripheral 
neuropathy.

Dr. Johnston's letter bears directly and substantially upon 
the specific matter under consideration because it is 
probative of the issue at hand.  The letter reflects a 
diagnosis of cold exposure, and Dr. Johnston discussed some 
of the veteran's medical history with regard to whether he 
had any conditions that could predispose him to peripheral 
neuropathy.  She also reiterated the veteran's reports of 
cold exposure during his active service.  This medical 
evidence addresses the issue of whether the residuals of cold 
exposure are etiologically related to his active service, 
even though Dr. Johnston did not offer a specific medical 
opinion that the veteran's cold feet were as likely as not 
related to active service.  The letter is new in that it was 
not of record when the RO made the final decision denying the 
claim.  Finally, it is so significant that it must be 
considered in order to fairly decide the merits of the claim 
because it sufficiently addresses the matter before the 
Board.  Dr. Johnston's letter therefore constitutes new and 
material evidence under 38 C.F.R. § 3.156(a), and the Board 
is required to reopen the previously denied claim of 
entitlement to service connection for residuals of cold 
exposure.

The Board must now determine whether the veteran's residuals 
of cold exposure were incurred during active service.  As an 
initial matter, the Board finds that the claim is well 
grounded because it is plausible when viewed in the light 
most favorable to the claim.  The Board is satisfied that the 
RO has adequately developed the claim of entitlement to 
service connection for residuals of cold exposure pursuant to 
38 U.S.C.A. § 5107(a) (West 1991).

Service connection may be granted for disability resulting 
from injury or disease incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303.  To establish that 
his claim is well grounded, the veteran must produce 
competent evidence of a current disability; a disease or 
injury which was incurred in service, and a nexus between the 
disease or injury and the current disability.  Epps v. Gober, 
126 F.3d 1464, 1469 (Fed. Cir. 1997).  

According to the March 2000 letter, the veteran reported cold 
exposure during his tour in Korea.  Dr. Johnston stated that 
the "symptoms he has are consistent with peripheral 
neuropathy seen with cold exposure.  [The veteran] does not 
have other medical conditions that might predispose him to 
peripheral neuropathy."  In light of Dr. Johnston's opinion, 
the Board concludes that the weight of competent medical 
evidence is in favor of the veteran's claim.  In this regard, 
the Board notes that there is no negative evidence rebutting 
Dr. Johnston's opinion.  Thus, the Board will grant the 
veteran's claim of entitlement to service connection for 
residuals of cold exposure; if there are no other medical 
conditions predisposing the veteran to peripheral neuropathy, 
then it is entirely reasonable that his residuals of cold 
exposure were incurred during active service in Korea.


ORDER

Service connection for residuals of cold exposure is granted.



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals


 



